dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
	In response to the new ground of rejection in the Examiner’s Answer, applicants requested reopening of prosecution.  The amendments to the claims have overcome the rejections based upon Figure 7 of Plant.  The embodiment in Figure 7 results in energy absorbing material  being applied to all sides of the tensile layer.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102 and 103
Reiterated rejections based upon Figure 4 of Plant
Claims 1, 5-9, 12-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plant (U.S. 2004/0171321).
Regarding claims 1 and 20, Plant discloses a flexible energy absorbing system comprising an energy absorbing layer (9) and a protective layer (8) (corresponding to a tensile layer).  See Figure 4, and paragraphs [0055]-[0057].  The energy absorbing layer (9) is a foam material that has dilatant material (6) in the pores of an open cell foam material.  See Id.  The energy absorbing layer has a pattern of holes (10) which permit air to pass through the tensile layer in a direction normal to the layer’s top and bottom.  Id.  Plant’s tensile layer(s) would have been capable of restraining the energy absorbing layer during an impact to the flexible energy absorbing system because the tensile layer is the same as the claimed tensile layer.
The energy absorbing layer (9) may be an open cell foam which is impregnated with the energy absorbing dilatant material.  Id.  These teachings mean that outermost cells of the foam have energy absorbing material therein.  The energy absorbing dilatant material in these outer pores is directly on top of the tensile layer.
As to claims 5 and 6, Plant discloses that the protective coating cover sheets can be silicone, which is a non-textile material.  See paragraph [0056].
Regarding claim 7-9, Plant discloses that the energy absorbing layer (9) is a foam material that has dilatant material (6) in the pores of the foam material.  See paragraphs [0056]-[0057].   Plant further discloses the strain rate sensitive material may be a silicone dilatant.  See paragraph [0025].
Claims 12 and 14-17 define the energy absorbing system based upon the local environment that the system is subjected to, i.e., glove, grip, tool, ballistic pack, garment.  As such, the claims appear to be similar to intended use claims.  The statements of intended use do not appear to add any structure to the system that is not present in the prior art.  Cf.  MPEP 2111.02.
As to claims 13 and 18 and further as to claim 20, Plant discloses that the energy absorbing material may be used in knee pads, elbow pads, shin pads or shoes.  See paragraphs [0002], [0118], [0122] and Figure 25.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plant (U.S. Patent Application Publication No. 2004/0171321) as applied to claim 1 above.
As to claims 10 and 11, Plant anticipates claim 1 for the reasons recited above.  Plant teaches that the dilatant material may be silicone including fillers, and suitable fillers include thermoplastic materials (as recited instant claim 10) or chopped fibers (as recited in instant claim 11).  See paragraphs [0126] and [0131].  Plant discloses the chopped fibers and thermoplastic materials among a number of other materials such that it cannot be stated that the combination of materials is at once envisaged.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have employed any combination of materials suggested by Plant.  The motivation for doing so is that Plant expressly the use of such materials, and it has been held to be within the level of ordinary level to have employed suitable materials for their intended purpose.  See MPEP 2144.07.

Claims 12, 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Plant (US 2004/0171321) in view of Horacek (US 2004/0224151).
With respect to claims 12 and 14-17, this rejection is offered in the alternative to the anticipation rejections recited above, and presume that the “incorporated into” claim language recites express structure.  
Figure 4 of Plant anticipates claim 1 for the reasons recited above.  Plant fails to teach that the energy absorbing material is incorporated into a glove (claim 12), a grip or handle (claims 14 and 19), a tool (claim 15), a ballistic pack (claim 16), or a garment (claim 17).
Horacek discloses that shock dampening (i.e., energy absorbing) materials have been proposed to dampen vibrations and shocks in sports handles such as baseball bats, golf clubs, hockey sticks, bicycle handlebars, and the like, or in tools.  See paragraphs [0004] and [0063].  Such shock dampening materials minimize impact forces that are transmitted to joints such as elbows, shoulders and wrists.  See paragraphs [0004]-[0013].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the shock absorbing system of Plant to a grip or a tool as suggested by Horacek because shock dampening will minimize joint trauma.  See paragraph [0005].
The combined references fail to expressly teach a ballistic pack, garment or glove.  However, one of ordinary skill in the art would have understood the usefulness of the article of Plant in any area where impact absorption would be needed.  Such areas include garments that employ padded elbows or knee pads, gloves for shock absorption such as baseball batting gloves or work gloves, or ballistic packs for tactical gear. 

New grounds of rejection based upon Krent et al. (US 5,423,087)
Claims 1-4, 7-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Krent et al. (US 5,423,087) in view of Plant (US 2004/0171321)
Krent et al. disclose a body protection device that may be flexible.  See the abstract.  In one embodiment layers of open cell foam (30, 32, 34) are sandwiched between upper (12) and lower (17) layers.  See Figure 7, col. 4, lines 43-45, and col. 7, lines 15-20.  The foam (30, 32, 34), and upper (12) and lower (17) layers are formed to create air passages (24) that permit air to pass through the foam (30, 32, 34), upper (12) and lower (17) layers in a direction normal to the upper (12) or lower (17) layers.  Id.  The upper layer or lower layer of Krent et al. corresponds to the tensile base layer, and the three-layer foam (30, 32, 34) corresponds to the claimed energy absorbing material.  The foam (30, 32, 34) is directly on top of and in contact with the upper (12) and lower (14) layers.  Id.  The air passages create a pattern in the foam.  See Figures 2, 3, 9 and 11.  Krent’s upper and lower layers would have been capable of restraining the energy absorbing layer during an impact to the flexible energy absorbing system because the tensile layer is the same as the claimed tensile layer.
Krent et al. differs from claims 1 and 20 by failing to teach the presence of strain rate sensitive material.
Plant teaches that open cell foam may be impregnated with energy absorbing dilatant compound.  See paragraph [0056].  The dilatant material is soft and flexible until it is impacted, when it becomes rigid.  See paragraph [0008].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the open cell foam of Krent et al. with a dilatant material in accordance with Plant because the resultant protective device will become rigid when it is impacted.
The device that results from the combination of references will have outermost cells of foam containing energy absorbing material therein.  The energy absorbing dilatant material in these outer pores is directly on top of or in contact with the inner and outer layers of Plant.
As to claims 2 and 4, Krent et al. teaches in col. 6, lines 38-42:
[L]ower layers 17 and 20 are formed of a cotton-lycra blend, or a breathable fabric such as Cool-Max® while upper layers 12 and 18 are formed of a nylon stretch fabric in an open weave….

As to claim 3, Krent et al. fails to teach that the upper or lower layer is made of an aramid textile material.  Plant teaches that the upper layer of an energy absorbing system may employ Kevlar (an aramid textile) for abrasion resistance.  See paragraph [0060].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed Kevlar as the upper layer (12) of Krent et al. to provide the device with abrasion resistance.
Regarding claim 7-9, the combination of references teach that the energy absorbing layer is an open cell foam material that has dilatant material (6) in the pores of the foam material.  Plant further discloses the strain rate sensitive material may be a silicone dilatant.  See paragraph [0025].
As to claims 10 and 11, Plant teaches that dilatant material may be silicone including fillers, and suitable fillers include thermoplastic materials (as recited instant claim 10) or chopped fibers (as recited in instant claim 11).  See paragraphs [0126] and [0131].  It would have been obvious to one of ordinary skill in the art at the time of invention to have employed any combination of materials suggested by Plant.  The motivation for doing so is that Plant expressly the use of such materials, and it has been held to be within the level of ordinary level to have employed suitable materials for their intended purpose.  See MPEP 2144.07.
As to claims 12, 13, 17 and 18, and further as to claim 20, Krent et al. discloses that the body protective device may be incorporated into sports padding (Figures 10-12, 17), gloves (Figure 14), shoes (Figure 15) and shorts (Figure 17).  
Claims 14-15 define the energy absorbing system based upon the local environment that the system is subjected to, i.e., grip, tool.  As such, the claims appear to be similar to intended use claims.  The statements of intended use do not appear to add any structure to the system that is not present in the prior art.  Cf.  MPEP 2111.02.
As to claim 16, Krent et al. discloses that the protective device may be incorporated into chest protector (Figure 16) which falls within the broadest reasonable interpretation of a ballistic pack.

Claims 14, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Krent et al. (US 5,423,087) in view of Plant (US 2004/0171321) as applied to claim 1 above, and further in view of in view of Horacek (US 2004/0224151).
With respect to claims 14 and 15, this rejection is offered in the alternative to the obviousness rejections recited above, and presumes that the “incorporated into” claim language recites express structure.  
Krent et al. and Plant render obvious claims 1 and 19 for the reasons recited above.  The references fail to teach that the energy absorbing material is incorporated into a grip (claim 14), a tool (claim 15), or a piece of sporting equipment handle (claim 19).
Horacek discloses that shock dampening (i.e., energy absorbing) materials have been proposed to dampen vibrations and shocks in sports handles such as baseball bats, golf clubs, hockey sticks, bicycle handlebars, and the like, or in tools.  See paragraphs [0004] and [0063].  Such shock dampening materials minimize impact forces that are transmitted to joints such as elbows, shoulders and wrists.  See paragraphs [0004]-[0013].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the shock absorbing system suggested by the combination of Krent et al. and Plant to a grip or a tool as suggested by Horacek because shock dampening will minimize joint trauma.  See paragraph [0005].

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,408,294 (‘294).  Although the claims at issue are not identical, they are not patentably distinct.
Claims 1-20 of the ‘294 patent completely encompass all of the limitations of instant claims 1-11 and 16 including a strain rate sensitive material that allows air to pass “through” the tensile layer.  The claims of the ‘294 patent do no specifically point out that the air passes in a direction normal to the tensile layer.  However, it would have been obvious to one of ordinary skill in the art to allow the air to pass normal to the tensile layer because such a configuration is need for the air to pass “through” the layer.
Instant claims 12-15 and 17-18 appear to be intended use claims and do not imply any structure in the underlying flexible energy absorbing system recited in the claims of the ‘294 patent.

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive. 
With respect to the rejection over Plant based upon Figure 4, applicants argue that Plant does not disclose the limitation, “a pattern of strain rate sensitive energy absorbing material formed directly on top of and in direct contact with the tensile base layer.”  This argument is not deemed persuasive for the reasons detailed in the above rejection.  Specifically, the energy absorbing layer (9) of Plant may be an open cell foam which is impregnated with the energy absorbing dilatant material.  paragraphs [0055]-[0057].  These teachings mean that the outermost cells of the foam have energy absorbing material therein.  The energy absorbing dilatant material in these outer pores is directly on top of the tensile layer.

Conclusion
It is appropriate to make this Action final in view of MPEP 1207.03(c) I.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784